UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended July 3, 2011 or ¨ TRANSITION REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 333-153362 GIGOPTIX, INC. (Exact name of registrant as specified in its charter) Delaware 26-2439072 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 130 Baytech Drive San Jose, CA95134 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨(Do not check if a smaller reporting company) Smaller reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨ Nox The number of shares of Common Stock outstanding as of August 2, 2011, the most recent practicable date prior to the filing of this Quarterly Report on Form 10-Q, was 21,511,464 shares. 1 Table of Contents PAGE NO PART I FINANCIAL INFORMATION ITEM 1 Financial Statements (unaudited) Condensed Consolidated Balance Sheets as of July 3, 2011 and December 31, 2010 3 Condensed Consolidated Statements of Operations for the three and six months ended July 3, 2011 and July 4, 2010 4 Condensed Consolidated Statements of Cash Flows for the six months ended July 3, 2011 and July 4, 2010 5 Notes to Condensed Consolidated Financial Statements 6 ITEM 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 20 ITEM 3 Quantitative and Qualitative Disclosures About Market Risk 26 ITEM 4 Controls and Procedures 26 PART II OTHER INFORMATION ITEM 1 Legal Proceedings 27 ITEM 1A Risk Factors 28 ITEM 6 Exhibits 30 2 Table of Contents PART I FINANCIAL INFORMATION GIGOPTIX, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands, except share and per share amounts) (Unaudited) July3, 2011 December31, 2010 ASSETS Current assets: Cash and cash equivalents $ $ Short-term investments - Accounts receivable, net Inventories Prepaid and other current assets Total current assets Property and equipment, net Intangible assets, net Goodwill Restricted cash Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable $ $ Accrued and other current liabilities Accrued restructuring - Line of credit and term loan Total current liabilities Pension liabilities Other long term liabilities Total liabilities Commitments and contingencies (Note 12) Stockholders’ equity Preferred stock, $0.001 par value; 1,000,000 shares authorized; no shares issued and outstanding as of July 3, 2011 and December31, 2010 - - Common stock, $0.001 par value; 50,000,000 shares authorized; 21,505,599 and 12,210,264 shares issued and outstanding as of July 3, 2011 and December31, 2010, respectively 22 12 Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive income Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See accompanying Notes to Condensed Consolidated Financial Statements 3 Table of Contents GIGOPTIX, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except per share amounts) (Unaudited) Three months ended Six months ended July 3, 2011 July 4, 2010 July 3, 2011 July 4, 2010 Revenue Product $ Government contract 18 Total revenue Cost of revenue Product Government contract - Total cost of revenue Gross profit Research and development expense Selling, general and administrative expense Restructuring expense ) - ) Merger-related expense - - Shareholder settlement expense - - - Total operating expenses Loss from operations ) Interest expense, net ) Other income (expense), net 58 ) 70 ) Net loss before income taxes ) Provision for income taxes (7 ) Net loss $ ) $ ) $ ) $ ) Net loss per share - basic and diluted $ ) $ ) $ ) $ ) Shares used in computing basic and diluted net loss per shares See accompanying Notes to Condensed Consolidated Financial Statements 4 Table of Contents GIGOPTIX, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) (Unaudited) Six months ended July 3, 2011 July 4, 2010 Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization Stock-based compensation Non-cash litigation settlement - Write-down of fixed assets - Deferred taxes, net - (1
